

SEPARATION AND SETTLEMENT AGREEMENT


This Separation and Settlement Agreement (this “Agreement”) is effective as of
December, 31, 2010 by and between C. Stephen Cochennet (“Employee”) and EnerJex
Resources, Inc., a Nevada corporation (the “Company”) (hereinafter collectively
“the parties”).


WHEREAS, Employee is employed by the Company as Chief Executive Officer,
President, Secretary and Treasurer; and,


WHEREAS, the Company and Employee have entered into an Employment Agreement
dated August 1, 2008 and further amended by written agreement (the “Employment
Agreement”); and,


WHEREAS, the parties acknowledge it is in their individual and mutual best
interests for Employee to resign as an officer and employee of the Company
effective December 31, 2010 and to resign from the Company’s Board of Directors
effective December 31, 2010; and


WHEREAS, the parties wish to define the terms and conditions of Employee’s
separation from employment with the Company and the terms and conditions of the
settlement of the Employment Agreement.


NOW, THEREFORE, in exchange for and in consideration of the following mutual
covenants and promises, the undersigned parties, intending to be legally bound,
hereby agree as follows:


1.           Separation.     Employee agrees to resign from, and thereby
terminate, his employment with the Company effective December 31, 2010 (the
“Separation Date”). On the Separation Date, Employee’s employment with the
Company and all further compensation, remuneration, and eligibility of Employee
under Company benefit plans shall terminate, except as otherwise provided in
this Agreement or by applicable law.


2.           Resignation from Board of Directors.       Employee further agrees
to resign from any position he may hold on the Company’s Board of Directors
effective December 31, 2010.  Contemporaneous with the execution of this
Agreement, Employee shall tender a letter of resignation effective December 31,
2010 and shall take no action to delay the effectiveness of the letter of
resignation.


3.           Payment of Accrued but Unpaid Salary.     For the two-month period
commencing on November 1, 2010 and through the Separation Date, the Company will
pay to Employee a total of $16,666.67 in normal payroll installments, less
legally mandated employment taxes, withholding taxes and such other deductions
as may have been authorized by Employee.   Such payment shall be made on or
before December 31, 2010.

 
1

--------------------------------------------------------------------------------

 

4.           Severance Payments.  As and for severance and in consideration of
the termination of Employee’s employment and termination of the Employment
Agreement and for the releases contained herein, the Company shall pay to the
Employee the sum of $50,000 in gross.  Such payment shall be deemed to include
any and all sums that Employee is entitled to receive from the Company either as
a matter of contractual obligation under the Employment Agreement or as may be
required under the law and specifically includes payment for any unused vacation
days.  The Company may report such payment on Form 1099, but is not required to
pay employment taxes on such payment.  Such payment may be made pursuant to such
schedule as Company may deem appropriate, however the entire amount shall be
paid no later than December 31, 2010 and no interest shall accrue on such
payment provided the same is paid on or before such date.


5. Termination of Employment Agreement, Issuance of Bonus and Salary Conversion
Shares and Other Compensation.


(a)        the Employment Agreement by and between Employee and the Company
shall terminate effective December 31, 2010. Further, the Non-Compete provisions
of the Employment Agreement shall not be enforced against Employee; and


(b)        the Employee’s fiscal 2009 bonus, consisting of 75,000 shares of
restricted common stock, shall be issued to Employee forthwith; and


(c)        the Company shall transfer title of the 2008 Infiniti M45 (the
“Automobile”)  to Employee effective on or about December 31, 2010. Further, the
Company shall pay all taxes, fees and expenses related to the transfer of the
Automobile to Employee, and shall pay employment taxes based on the fair market
value of the Automobile; and


(d)        the Company shall transfer to Employee, by lawful bill of sale or
other lawful means, Employee’s present laptop computer and cellular telephone
effective on or about December 31, 2010. Further, the Company shall pay all
taxes, fees and expenses related to the transfer of such personal property to
Employee, including provisions for Employee’s income taxes related to the
transfer of such items of personal property; and


(e)        the Company shall indemnify and hold Employee harmless from any and
all claims that may be asserted against Employee arising from Employee’s
personal guarantee of the loan for the purchase of a certain 2008 Chevrolet
Avalanche (the “Truck”), it being expressly understood that the Company shall be
in all respects be responsible for all taxes, fees, costs and expenses related
to the Truck.


6.           Transition Services.     Not Applicable.
 
7.           Revocation:     Not applicable.

 
2

--------------------------------------------------------------------------------

 

8.            No Admissions; No Knowledge of Claim.     By entering into this
Agreement, neither Company nor Employee in any way admits that it or Employee
has treated the other unlawfully or wrongfully in any way. Neither this
Agreement, nor the implementation thereof, shall be construed to be, or shall be
admissible in any proceedings as, evidence of an admission by Company or
Employee of any violation of, or failure to comply with, any rule, regulation or
order or any Company policy or Code. Employee agrees that this section does not
preclude introduction of this Agreement by Company to establish that all of
Employee’s claims against Company and its subsidiaries relating to the subject
matter hereof were settled, compromised and released according to the terms of
this Agreement. Company agrees that this section does not preclude introduction
of this Agreement by Employee to establish that all of Company’s claims against
Employee relating to the subject matter hereof were settled, compromised and
released according to the terms of this Agreement. Company agrees that as of the
date of this Agreement, Company has not and does not intend to assert any claim
against Employee in his capacity as director and officer and has no knowledge or
knowledge of any facts that would reasonably be expected to result in a claim.
Employee represents and warrants that, as of the date of this Agreement, there
are no facts or circumstances which require Company to file any information
required under Item 5.02(a) of Current Report on Form 8-K with the Securities
and Exchange Commission under the Securities and Exchange Act of 1934, as
amended.


9.           Cooperation, Non-Disparagement, and Indemnity.        Neither the
Employee nor the officers or directors of the Company shall state or otherwise
publish anything about the other party which would adversely affect the
reputation, image or business relationships and goodwill of the other party in
its/his market and community at large. Employee shall fully cooperate with the
Company in defense of legal claims asserted against the Company and other
matters requiring the testimony or input and knowledge of Employee, and the
Company agrees to reimburse Employee for reasonable costs and expenses incurred
as a result thereof. Employee agrees that he will not speak or communicate with
any party or representative of any party, who is known to Employee to be either
adverse to the Company in litigation or administrative proceedings or to have
threatened to commence litigation or administrative proceedings against the
Company, with respect to the pending or threatened legal action, unless given
express permission to do so by the Company, or is otherwise compelled by law to
do so, and then only after advance notice to the Company. Additionally, for a
period of one year following the Separation Date, Employee agrees to be bound by
and follow the same standards and duty of loyalty to the Company as are required
of the Company’s employees and officers, except that Employee may engage in
other employment and related activities so long as such activities do not
violate paragraph 8 of this Agreement. The Company agrees to indemnify Employee
for liabilities and costs incurred by Employee by reason of his employment with
the Company, on the same basis as it does in similar circumstances with other
employees and officers.


10.         Confidentiality.       Employee agrees not to at any time talk
about, write about, or otherwise publicize or disclose to any third party the
terms of this Agreement or any fact concerning its negotiation, execution or
implementation, except with (1) an attorney, accountant, or other advisor
engaged by Employee to advise him; (2) the Internal Revenue Service or other
governmental agency upon proper request and as required by law; and (3) his
immediate family, providing that all such persons agree in advance to keep said
information confidential and not to disclose it to others. Nothing in this
paragraph shall be construed to prohibit Employee from disclosing to potential
employers the existence of Paragraph 9 of this Agreement.


11.         Return of Property.     Concurrently with the Separation Date,
Employee shall deliver to a designated Company representative all records,
documents, hardware, software, and all other Company property not assigned to
Employee under the terms of this Agreement and all copies thereof in Employee’s
possession.

 
3

--------------------------------------------------------------------------------

 


12.         Company’s Default in Payment.       If Company defaults in timely
payment on the due date of any payment or amount due under this Agreement,
Employee shall give written notice of such default to the person specified in or
pursuant to this Agreement to receive notice on behalf of Company. Company shall
have thirty (30) days after the receipt of such a notice of default to cure any
payment default.


13.         Release of All Claims.


(a)        Release of Company by Employee. In consideration of the receipt of
the sums and covenants stated herein, Employee does hereby, on behalf of
himself, his heirs, administrators, executors, agents, and assigns, forever
release, requite, and discharge the Company and its agents, parents,
subsidiaries, affiliates, divisions, officers, directors, employees,
predecessors, successors, and assigns (“Released Parties”), from any and all
charges, claims, demands, judgments, actions, causes of action, damages,
expenses, costs, attorneys’ fees, and liabilities of any kind whatsoever,
whether known or unknown, vested or contingent, in law, equity or otherwise,
which Employee has ever had, now has, or may hereafter have against said
Released Parties for or on account of any matter, cause or thing whatsoever
which has occurred prior to the date of his signing this Agreement. This release
of claims includes, without limitation of the generality of the foregoing, the
Employment Agreement, any and all claims which are related to the Employment
Agreement or Employee’s employment with the Company and his Separation from his
officer position and his employment on December 31, 2010, and his resignation
from the Company’s Board of Directors effective December 31, 2010; and any and
all rights which Employee has or may have had under the following laws: Title
VII of the Civil Rights Act of 1964, as amended by the Equal Employment
Opportunity Act of 1972, the Civil Rights Act of 1991; the Employee Separation
Income Security Act, 29 U.S.C. Section. 1001 et seq.; the Americans With
Disabilities Act; the Age Discrimination in Employment Act, as amended; and all
other federal, state, and local statutes, regulations or public policies, as
well as the laws of contract, torts, and all other subjects; provided, however,
that nothing herein shall be deemed to affect any rights of Employee under this
Agreement or to any pension, employee welfare benefits, or restricted shares
which were vested prior to the Separation Date; and provided further that
nothing herein shall be deemed to affect any rights of Employee to indemnity for
liabilities incurred for acts taken in good faith in the course and scope of
employment with the Company which acts are otherwise covered under the terms and
conditions of Directors and Officers liability insurance maintained by Company
during the employment of Employee.


(b)        Release of Employee by Company.        The Company does hereby, on
behalf of itself and its agents, parents, subsidiaries, affiliates, divisions,
officers, directors, employees, predecessors, successors and assigns, forever
release, requite, and discharge the Employee and his heirs, administrators,
executors, agents and assigns, from any and all charges, claims, demands,
judgments, actions, causes of action, damages, expenses, costs, attorneys’ fees,
and liabilities of any kind whatsoever, whether known or unknown, vested or
contingent, in law, equity or otherwise, which the Company ever had, now has, or
may hereafter have against Employee for or on account of any matter, cause or
thing whatsoever which has occurred prior to the date of Employee’s signing this
Agreement; provided, however, that nothing herein shall be deemed to release or
affect any rights of the Company pursuant to this Agreement.

 
4

--------------------------------------------------------------------------------

 


14.         Complete and Absolute Defense.     This Agreement constitutes, among
other things, a full and complete release of any and all claims released by
either party, and it is the intention of the parties hereto that this Agreement
is and shall be a complete and absolute defense to anything released hereunder.
The parties expressly and knowingly waive their respective rights to assert any
claims against the other which are released hereunder, and covenant not to sue
the other party or Released Parties based upon any claims released hereunder.
The parties further represent and warrant that no charges, claims or suits of
any kind have been filed by either against the other as of the date of this
Agreement.


15.         Non-Admission.     It is understood that this Agreement is, among
other things, an accommodation of the desires of each party, and the
above-mentioned payments and covenants are not, and should not be construed as,
an admission or acknowledgment by either party of any liability whatsoever to
the other party or any other person or entity.


16.         Knowing and Voluntary Execution.        Each of the parties hereto
further states and represents that he or it has carefully read the foregoing
Agreement and knows the contents thereof, and that he or it has executed the
same as his or its own free act and deed. Employee further acknowledges that he
has been and is hereby advised to consult with an attorney concerning this
Agreement and that he had adequate opportunity to seek the advice of legal
counsel in connection with this Agreement. Employee also acknowledges that he
has had the opportunity to ask questions about each and every provision of this
Agreement and that he fully understands the effect of the provisions contained
herein upon his legal rights.


17.         Executed Counterparts.      This Agreement may be executed in one or
more counterparts, and any executed copy of this Agreement shall be valid and
have the same force and effect as the originally-executed Agreement.


18.         Governing Law.     This Agreement shall be governed by, enforced
under, and construed in accordance with the laws of the State of Kansas, except
only to the extent preempted by federal law.


19.         Modification.         No provision of this Agreement may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing and signed by the Employee and the Company.


20.         Assignability.        Employee’s obligations and agreements under
this Agreement shall be binding on the Employee’s heirs, executors, legal
representatives and assigns and shall inure to the benefit of any successors and
assigns of the Company. The Company may assign this Agreement or any of its
rights or obligations arising hereunder to any party, as part of a sale of its
assets or other similar change of control provided that the assignee agrees to
be legally bound by the terms of this Agreement.

 
5

--------------------------------------------------------------------------------

 


21.         Entire Agreement.     This Agreement constitutes the entire
agreement between the parties hereto in respect of the subject matter hereof,
and this Agreement supersedes all prior and contemporaneous agreements between
the parties hereto in connection with the subject matter hereof.


22.           Covenant Not To Sue.         Without limiting in any way the
releases set forth above, each of the parties hereto hereby covenants and
warrants that it will not sue or otherwise commence or prosecute, or cause to be
commenced or prosecuted, any action or proceeding, civil, criminal,
administrative, or otherwise, related in any way to any matter released by this
Agreement.


23.           Costs.        Each party shall bear his/her or its attorney’s
fees, cost and expenses incurred in connection with this Agreement.


24.           Attorneys’ Fees.       In the event of the bringing of any action,
suit or proceeding by any party hereto against any other party hereto by reason
of a breach of this Agreement or any portion thereof, then the prevailing party
in such action or suit shall be entitled to have and recover all costs and
expenses of suit, including reasonable attorneys’ fees, as well as all costs and
expenses, including reasonable attorneys’ fees, incurred prior to the
commencement of any action, suit or proceeding in connection with enforcing this
Agreement.


25.           Titles.       The titles and subtitles in this Agreement are for
the convenience of the reader only and are not to be considered in any
construction of the Agreement.


26.           Gender.     As used in this Agreement, masculine, feminine or
neuter gender and the singular or plural number shall each be deemed to include
the others wherever and whenever the context or construction so dictates.


27.           Statement of Understanding:       By executing this Agreement,
Employee acknowledges that (a) he has had at least twenty-one (21) days to
consider the terms of this Agreement and has considered its terms for that
period of time or has knowingly and voluntarily waived his right to do so;
(b) he has consulted with, or has had sufficient opportunity to consult with, an
attorney of his own choosing regarding the terms of this Agreement; (c) he has
read this Agreement and fully understands its terms and their import; (d) except
as provided by this Agreement, he has no contractual right or claim to the
benefits described herein; (e) the consideration provided for herein is good and
valuable; and (f) he is entering into this Agreement voluntarily, of his own
free will, and without any coercion, undue influence, threat, or intimidation of
any kind or type whatsoever.


[SIGNATURE PAGE TO FOLLOW]

 
6

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have executed this Separation Agreement in
triplicate originals as of the 20th day of December, 2010 to be effective as of
December 31, 2010.
 
EMPLOYEE:
             
/s/ C. Stephen Cochennet
     
C. Stephen Cochennet
             
COMPANY:
     
EnerJex Resources, Inc., a Nevada corporation
               
By: 
/s/ Thomas Kmak
 
By: 
/s/ Loren Moll
 
Thomas Kmak, Director
   
Loren Moll, Director
         
By: 
/s/ Darrel Palmer
       
Darrel Palmer, Director
     


 
7

--------------------------------------------------------------------------------

 
